       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 1 of 20



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)
     jrothstein@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Plaintiffs
 7   ELASTICSEARCH, INC. and
     ELASTICSEARCH B.V.
 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELASTICSEARCH, INC., a Delaware            Case No.
12   corporation, ELASTICSEARCH B.V., a Dutch
     corporation,                               COMPLAINT
13
                        Plaintiffs,             1. COPYRIGHT INFRINGEMENT, 17
14                                                 U.S.C. § 101 ET SEQ.
           v.                                   2. CONTRIBUTORY COPYRIGHT
15                                                 INFRINGEMENT
     FLORAGUNN GmbH, a German corporation,
16                                              JURY TRIAL DEMAND
                        Defendant.
17

18

19
20

21

22

23

24

25

26

27

28

                                                                       COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 2 of 20



 1                                           INTRODUCTION
 2          1.      Elasticsearch, Inc. and elasticsearch B.V. (collectively “Elastic”) bring this action
 3   to remedy floragunn GmbH’s (“floragunn”) knowing and willful infringement of Elastic’s
 4   copyright in the source code for Elastic’s X-Pack software.
 5          2.      Elastic is the creator of the Elastic Stack suite of products that is centered on the
 6   popular and powerful Elasticsearch search and analytics engine. Leading companies and
 7   organizations like Cisco Systems, Facebook, and NASA’s Jet Propulsion Laboratory at the
 8   California Institute of Technology use and depend upon Elasticsearch.
 9          3.      Elastic offers a set of features, previously known as X-Pack, that enhance and
10   extend the Elastic Stack suite of products. In keeping with its longstanding commitment to
11   openness, Elastic made the source code for X-Pack publicly available in 2018 subject to certain
12   restrictions. Among other rights, Elastic clearly reserved commercial rights in X-Pack and its
13   derivative works.
14          4.      floragunn markets and distributes Search Guard, a plug-in for Elasticsearch that is
15   intended to compete with the security features of X-Pack. Yet instead of fairly competing with
16   Elastic and developing Search Guard with its own resources, floragunn copied multiple and
17   critical portions of Elastic’s X-Pack proprietary security source code into its Search Guard
18   product.
19          5.      floragunn’s most recent copying occurred just one month after Elastic publicly
20   opened X-Pack’s source code. Further, examination of floragunn’s publicly available code on
21   Github demonstrates that floragunn made dramatic alterations to Search Guard in a single,
22   massive effort that it released—contrary to common programming practice and floragunn’s own
23   past practices—without any substantive explanation.
24          6.      But this was not the beginning of floragunn’s infringement. Elastic has now
25   discovered evidence that floragunn’s copying and creation of derivative works from Elastic’s
26   code extends back to at least 2015. Because Elastic had released that code only in binary form,
27   moreover, it was necessary for floragunn to intentionally decompile that code to enable the
28   copying and creation of derivative works.

                                                      -2-                                      COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 3 of 20



 1          7.      Once floragunn copied Elastic’s code, it then licensed its infringing Search Guard
 2   software to corporations and institutions, including a significant number that are located in the
 3   Northern District of California.
 4          8.      floragunn’s unauthorized reproduction, creation of derivative works, and
 5   distribution of Elastic’s copyrighted software code constitutes copyright infringement under 17
 6   U.S.C. § 101 et seq. floragunn is further liable for contributory copyright infringement because it
 7   intentionally induced Search Guard users to infringe Elastic’s copyright. Elastic seeks injunctive
 8   and monetary relief to the maximum extent permitted by law.
 9                                                PARTIES
10          9.      Plaintiff Elasticsearch, Inc. is incorporated in Delaware; it has its principal place of
11   business in Mountain View, California. Plaintiff elasticsearch B.V. is incorporated in the
12   Netherlands.
13          10.     Defendant floragunn is a German company with a principal place of business in
14   Berlin, Germany.
15          11.     Elastic is aware that there are likely third party adopters of floragunn’s infringing
16   Search Guard product. Elastic may seek leave to amend to add those third parties as defendants
17   following discovery from floragunn regarding their identities.
18                                      JURISDICTION AND VENUE
19          12.     Elastic’s claims for copyright infringement arise under the Copyright Act of 1976,
20   17 U.S.C. § 101 et seq.
21          13.     This Court has original subject matter jurisdiction of this action under 28 U.S.C.
22   §§ 1331, and 1338.
23          14.     This Court has specific personal jurisdiction over floragunn because, among other
24   reasons, floragunn has extensively offered and distributed its infringing product containing
25   Elastic’s copyrighted material to companies in California and purposefully committed within
26   California the acts upon which Elastic’s claims arise. Additionally, to the extent floragunn has
27   committed the illegal acts described herein outside of California, it did so knowing and intending
28   that such acts would cause injury to Elastic at its principal place of business within California.

                                                      -3-                                      COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 4 of 20



 1          15.     Venue is proper in the Northern District of California under 28 U.S.C.
 2   § 1391(b)(2) and 1391(c)(3) because a substantial part of the events or omissions giving rise to
 3   the claims alleged in this complaint occurred in this judicial district.
 4                                   INTRADISTRICT ASSIGNMENT
 5          16.     Because this action arises from Elastic’s assertion of its intellectual property
 6   rights, Northern District of California Local Rule 3.2(c) excludes this action from the division-
 7   specific venue rule and subjects this action to assignment on a district-wide basis.
 8                        THE ELASTIC STACK AND X-PACK SOFTWARE
 9          17.     Elastic produces a core suite of search and analytics products known as Elastic
10   Stack (formerly known as ELK Stack). The Elastic Stack consists of Elasticsearch, Logstash,
11   Kibana, and Beats. Elasticsearch is a search and analytics engine. Logstash is a server‑side data
12   processing pipeline that ingests data from multiple sources simultaneously, transforms it, and then
13   sends it to a “stash” like Elasticsearch. Kibana lets users visualize data with charts and graphs in
14   Elasticsearch. Beats is a family of “data shipper” software that collects and centralizes data that
15   feeds into the other products in Elastic Stack.
16          18.     X-Pack is a set of add-on features to Elastic’s core Elastic Stack suite of products.
17   X-Pack includes security, altering, monitoring, reporting, and other add-ons to Elasticsearch and
18   other products in the Elastic Stack. The predecessor to much of X-Pack was known as Shield.
19   Elastic refers to Shield and X-Pack collectively herein as “X-Pack.”
20          19.     Elastic has a longstanding commitment to opening the source code underlying
21   many of its products in order to facilitate building a community that helps improve and advance
22   Elastic’s products to produce the best software possible. When Elastic releases the source code
23   for its software, it does so under clearly delineated conditions.
24          20.     In late April 2018, Elastic opened the source code for version 6.2.x of X-Pack.
25   Elastic made the code available on Elastic’s public GitHub code repository for users to inspect,
26   contribute, create issues, and open pull requests, all pursuant to the “Elastic License.” Elastic has
27   released the source code for subsequent versions of X-Pack on GitHub, also under the “Elastic
28   License.”

                                                       -4-                                    COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 5 of 20



 1          21.     The Elastic License did not grant to floragunn or any other party the right to create
 2   copies or prepare derivative works for use in any production capacity. And to the extent floragunn
 3   acquired any rights pursuant to the Elastic License, those rights terminated immediately and
 4   automatically by virtue of floragunn’s breaches as described herein. Nor did any license
 5   applicable to earlier versions of X-Pack and/or Shield provide floragunn the right to create copies
 6   or prepare derivative works for use in any production capacity.
 7                FLORAGUNN’S INFRINGEMENT OF ELASTIC’S COPYRIGHTS
 8          22.     floragunn markets and distributes Search Guard, a plug-in for Elasticsearch that
 9   offers features similar to the security features that Elastic offers in X-Pack. floragunn makes the
10   source code for Search Guard available for review and inspection on its GitHub repository under
11   several different license agreements. Security Guard is available as a “Community Edition” for
12   free for certain uses, but floragunn charges customers for Enterprise and Compliance editions of
13   Search Guard. floragunn prohibits users from, among other things, taking features from the
14   Enterprise or Compliance editions of Search Guard into production without purchasing a license.
15   In fact, floragunn explicitly warns its users that doing so “is illegal” and “can lead to serious legal
16   consequences, which can bring more harm and costs to a company . . . .”
17          23.     Elastic is informed and believes, and, on that basis, alleges that after Elastic made
18   the source code for X-Pack version 6.2.x publicly available, floragunn accessed significant
19   portions of at least the version 6.2.x code, copied and/or created derivative works from that code,
20   and reproduced and distributed it in the code for Search Guard.
21          24.     On June 7, 2018, just over one month after Elastic made the source code for X-
22   Pack version 6.2.x publicly available under the Elastic License, floragunn made a sudden and
23   very large change to the Search Guard code. This change comprised 244 additions and 145
24   deletions of code. Many of these changes involved the wholesale copying of the X-Pack code that
25   Elastic opened little over a month before.
26          25.     A significant portion of floragunn’s copying centered on the Document Level
27   Security (“DLS”) features in Elastic’s X-Pack code. As the name would suggest, DLS allows an
28   X-Pack customer to apply security settings to particular documents in the database. Within the X-

                                                      -5-                                      COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 6 of 20



 1   Pack code, the file DocumentSubsetReader.java provides optimizations for computing the
 2   number of documents for DLS that are both unique and is not provided by code that Elastic
 3   makes available under more permissive licenses.
 4          26.        As part of its June 7, 2018, changes, floragunn copied the implementations of at
 5   least two methods from the X-Pack code, getLiveDocs and numDocs, from the file
 6   DocumentSubsetReader.java.
 7          27.        A comparison of Elastic’s implementation of getLiveDocs in X-Pack and
 8   floragunn’s implementation of method getLiveDocs in Search Guard shows that floragunn’s
 9   implementation is substantively identical to Elastic’s implementation:
10   Elastic’s Implementation of getLiveDocs:
11          @Override
              public Bits getLiveDocs() {
12               final Bits actualLiveDocs = in.getLiveDocs();
                 if (roleQueryBits == null) {
13                  // If we would a <code>null</code> liveDocs then that would mean that no
            docs are marked as deleted,
14                  // but that isn't the case. No docs match with the role query and therefor all
            docs are marked as deleted
15                  return new Bits.MatchNoBits(in.maxDoc());
                 } else if (actualLiveDocs == null) {
16                  return roleQueryBits;
                 } else {
17                  // apply deletes when needed:
                    return new Bits() {
18
                            @Override
19                          public boolean get(int index) {
                              return roleQueryBits.get(index) && actualLiveDocs.get(index);
20                          }
21                          @Override
                            public int length() {
22                            return roleQueryBits.length();
                            }
23                     };
                   }
24             }
25
     floragunn’s Implementation of getLiveDocs:
26
            @Override
27           public Bits getLiveDocs() {
28                 if(dlsEnabled) {
                                                         -6-                                  COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 7 of 20



 1                     final Bits currentLiveDocs = in.getLiveDocs();
 2                     if(bs == null) {
                          return new Bits.MatchNoBits(in.maxDoc());
 3                     } else if (currentLiveDocs == null) {
                          return bs;
 4                     } else {
 5                         return new Bits() {
 6                              @Override
                                public boolean get(int index) {
 7                                return bs.get(index) && currentLiveDocs.get(index);
                                }
 8
                                @Override
 9                              public int length() {
                                  return bs.length();
10                              }
11                         };
12                     }
                   }
13
                   return in.getLiveDocs(); //no dls
14             }
15          28.        By removing comments and superfluous blank lines, and by making variable

16   names consistent, it becomes apparent that the Search Guard code is copied from or is, at least, a

17   derivative work of Elastic’s code. (Elastic’s code is on the left; floragunn’s is on the right.) A

18   larger version of this graphic is attached to this Complaint as Exhibit A.

19

20

21

22

23

24

25

26          29.        Similarly, floragunn’s June 7 commit changed Search Guard’s implementation of

27   the method numDocs to be essentially identical to Elastic’s implementation in X-Pack. Here is

28   Elastic’s implementation, again from the file DocumentSubsetReader.java:

                                                         -7-                                   COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 8 of 20



 1             @Override
               public int numDocs() {
 2               // The reason the implement this method is that numDocs should be
            equal to the number of set bits in liveDocs. (would be weird otherwise)
 3               // for the Shield DSL use case this get invoked in the QueryPhase
            class (in core ES) if match_all query is used as main query
 4               // and this is also invoked in tests.
                 if (numDocs == -1) {
 5                   final Bits liveDocs = in.getLiveDocs();
                     if (roleQueryBits == null) {
 6                      numDocs = 0;
                     } else if (liveDocs == null) {
 7                      numDocs = roleQueryBits.cardinality();
                     } else {
 8                      // this is slow, but necessary in order to be correct:
                        try {
 9                          DocIdSetIterator iterator = new FilteredDocIdSetIterator(new
            BitSetIterator(roleQueryBits, roleQueryBits.approximateCardinality())) {
10                             @Override
                               protected boolean match(int doc) {
11                                return liveDocs.get(doc);
                               }
12                          };
                            int counter = 0;
13                          for (int docId = iterator.nextDoc(); docId <
            DocIdSetIterator.NO_MORE_DOCS; docId = iterator.nextDoc()) {
14                             counter++;
                            }
15                          numDocs = counter;
                        } catch (IOException e) {
16                          throw ExceptionsHelper.convertToElastic(e);
                        }
17                   }
                 }
18               return numDocs;
               }
19
            30.    Again, floragunn’s June 7, 2018, changes altered Search Guard’s implementation
20
     of the method numDocs to be substantively identical to Elastic’s implementation in X-Pack:
21
            @Override
22           public int numDocs() {
               if (dlsEnabled) {
23                if (this.numDocs == -1) {
                     final Bits currentLiveDocs = in.getLiveDocs();
24                   if (bs == null) {
                        this.numDocs = 0;
25                   } else if (currentLiveDocs == null) {
                        this.numDocs = bs.cardinality();
26                   } else {
                        try {
27                         int localNumDocs = 0;
                           DocIdSetIterator it = new BitSetIterator(bs, 0L);
28

                                                    -8-                                    COMPLAINT
          Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 9 of 20



 1                           for (int doc = it.nextDoc(); doc !=
             DocIdSetIterator.NO_MORE_DOCS; doc = it.nextDoc()) {
 2                              if (currentLiveDocs.get(doc)) {
                                   localNumDocs++;
 3                              }
                             }
 4                           this.numDocs = localNumDocs;
                          } catch (IOException e) {
 5                           throw ExceptionsHelper.convertToElastic(e);
                          }
 6                     }
                       return this.numDocs;
 7                  } else {
                       return this.numDocs; // cached
 8                  }
                 }
 9               return in.numDocs();
             }
10
             31.    Ignoring non-substantive differences in the code (i.e., removing blank lines,
11
     conforming variable names, and removing the superfluous “this.” in front of certain variables), it
12
     is clear that the floragunn code (on the right) is copied from or, at least, a derivative work of the
13
     Elastic code (on the left). A larger version of this graphic is attached to this Complaint as Exhibit
14
     B.
15

16

17

18

19

20

21

22           32.    floragunn’s June 7, 2018, changes also included several other alterations to Search
23   Guard that mimic X-Pack, including, at least: (1) changing the computation of Search Guard’s
24   BitSet from an inferior IndexSearcher to align itself with how X-Pack computes the BitSet; and
25   (2) changing computation of live documents to match the X-Pack implementation.
26           33.    floragunn took efforts to keep its misconduct concealed. For example, the only
27   explanation floragunn provided for the changes it made on June 7 was “Improve dls/fls.” This is a
28   strikingly brief explanation in light of the significant changes floragunn had committed to its code

                                                      -9-                                      COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 10 of 20



 1   base. And such minimal explanation is inconsistent not only with standard computer
 2   programming practices but is also inconsistent with floragunn’s explanations accompanying its
 3   commits of other code.
 4          34.      floragunn’s June 7, 2018, changes also lack evidence that floragunn undertook unit
 5   testing of the code—yet another absence that is inconsistent with common programming practice
 6   and different from floragunn’s other public code. This too strongly suggests that floragunn simply
 7   copied Elastic’s code.
 8          35.      Examination of floragunn’s Search Guard code reveals that its recent acts of
 9   infringement are consistent with a larger and longstanding pattern of misconduct.
10          36.      Code released by floragunn as part of Search Guard in 2016 contains the following
11   commented out—that is, non-functional—code:
12          // "internal:*",
            // "indices:monitor/*",
13          // "cluster:monitor/*",
            // "cluster:admin/reroute",
14          // "indices:admin/mapping/put"
15
            37.      That code was copied verbatim from the following functional Elastic code in
16
     Shield (Elastic’s security product that preceded X-Pack) that was released in or before 2015:
17

18         protected static final Predicate<String> PREDICATE =
     new AutomatonPredicate(patterns(
19         "internal:*",
           "indices:monitor/*", // added for marvel
20         "cluster:monitor/*", // added for marvel
           "cluster:admin/reroute", // added for DiskThresholdDecider.DiskListener
21         "indices:admin/mapping/put" // ES 2.0
     MappingUpdatedAction -
22   updateMappingOnMasterSynchronously
                           ));
23
            38.      Elastic had not publicly released this source code for Shield at the time of
24
     floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and
25
     believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
26
     gained access to Elastic’s source code to create the copies and/or derivative works referenced in
27
     Paragraph 36.
28

                                                     - 10 -                                   COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 11 of 20



 1          39.    Code released by floragunn on June 6, 2016, into the search-guard-module-dlsfls
 2   repository for Search Guard contains the following:
 3
            @Override
 4          public void binaryField(final FieldInfo, final byte[] value) throws IOException {
 5
              if (fieldInfo.name.equals("_source")) {
 6               final BytesReference bytesRef = new BytesArray(value);
                 final Tuple<XContentType, Map<String, Object>> bytesRefTuple =
 7          XContentHelper.convertToMap(bytesRef, false);
                 final Map<String, Object> filteredSource =
 8
            XContentMapValues.filter(bytesRefTuple.v2(), includes, null);
 9               final XContentBuilder xBuilder =
            XContentBuilder.builder(bytesRefTuple.v1().xContent()).map(filteredSource);
10               delegate.binaryField(fieldInfo, xBuilder.bytes().toBytes());
              } else {
11               delegate.binaryField(fieldInfo, value);
              }
12
            }
13          40.    That code is substantively identical to the following Elastic code that had
14   previously been included in Shield:
15

16          @Override
            public void binaryField(FieldInfo, byte[] value) throws IOException {
17             if (SourceFieldMapper.NAME.equals(fieldInfo.name)) {
                  // for _source, parse, filter out the fields we care about, and serialize back
18          downstream
                  BytesReference bytes = new BytesArray(value);
19
                  Tuple<XContentType, Map<String, Object>> result =
20          XContentHelper.convertToMap(bytes, true);
                  Map<String, Object> transformedSource = XContentMapValues.filter(result.v2(),
21          fieldNames, null);
                  XContentBuilder =
22          XContentBuilder.builder(result.v1().xContent()).map(transformedSource);
23                visitor.binaryField(fieldInfo, xContentBuilder.bytes().toBytes());
               } else {
24                visitor.binaryField(fieldInfo, value);
               }
25          }
26

27

28

                                                   - 11 -                                  COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 12 of 20



 1          41.       Ignoring non-substantive differences in the code, it is clear that the floragunn code
 2   (on the left) is copied from or, at least, a derivative work of the Elastic code (on the right). A
 3   larger version of this graphic is attached to this Complaint as Exhibit C.
 4

 5

 6

 7          42.       Elastic had not publicly released this source code for Shield at the time of
 8   floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and
 9   believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
10   gained access to Elastic’s source code to create the copies and/or derivative works referenced in
11   Paragraph 39.
12          43.        Infringement by floragunn is evident in additional code in the
13   ShieldNettyHttpServerTransport file. Code released by floragunn on December 10, 2016 as part
14   of the Search Guard SearchGuardSSLNettyHttpServerTransport file contains the following
15   content:
16
            @Override
17          protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e) throws
            Exception {
18            if(this.lifecycle.started()) {
19                  final Throwable cause = e.getCause();
                    if(cause instanceof NotSslRecordException) {
20                     logger.warn("Someone speaks plaintext instead of ssl, will close the channel");
                       ctx.getChannel().close();
21                     return;
                    } else if (cause instanceof SSLException) {
22                     logger.error("SSL Problem "+cause.getMessage(),cause);
                       ctx.getChannel().close();
23                     return;
                    } else if (cause instanceof SSLHandshakeException) {
24                     logger.error("Problem during handshake "+cause.getMessage());
                       ctx.getChannel().close();
25                     return;
                    }
26              }
27              super.exceptionCaught(ctx, e);
            }
28

                                                      - 12 -                                    COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 13 of 20



 1          44.     That code is substantively identical to the following Elastic code included in the
 2   binary of Elastic Shield released June 24, 2015:
 3
            @Override
 4          protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e) throws
            Exception {
 5            if (!lifecycle.started()) {
                 return;
 6            }
 7            Throwable t = e.getCause();
              if (isNotSslRecordException(t)) {
 8               if (logger.isTraceEnabled()) {
                     logger.trace("received plaintext http traffic on a https channel, closing connection
 9          {}", t, ctx.getChannel());
                 } else {
10                   logger.warn("received plaintext http traffic on a https channel, closing connection
            {}", ctx.getChannel());
11               }
                 ctx.getChannel().close();
12            } else if (isCloseDuringHandshakeException(t)) {
                 if (logger.isTraceEnabled()) {
13                   logger.trace("connection {} closed during handshake", t, ctx.getChannel());
                 } else {
14                   logger.warn("connection {} closed during handshake", ctx.getChannel());
                 }
15               ctx.getChannel().close();
              } else {
16               super.exceptionCaught(ctx, e);
              }
17          }
18          45.     Ignoring non-substantive differences in the code, it is clear that the floragunn code
19   (on the left) is copied from or, at least, a derivative work of the Elastic code (on the right). A
20   larger version of this graphic is attached to this Complaint as Exhibit D.
21

22

23

24

25

26

27          46.     Elastic had not publicly released this source code for Shield at the time of

28   floragunn’s copying and/or creation of derivative works from that code. Elastic is informed and

                                                      - 13 -                                    COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 14 of 20



 1   believes and, on that basis, alleges that floragunn decompiled Elastic’s binaries or otherwise
 2   gained access to Elastic’s source code to create the copies and/or derivative works referenced in
 3   Paragraph 43.
 4         FLORAGUNN MARKETED THE INFRINGING WORK IN THE NORTHERN
 5                                     DISTRICT OF CALIFORNIA
 6          47.      floragunn’s Search Guard product directly competes with the security features in
 7   Elastic’s X-Pack.
 8          48.      Elastic is informed and believes, and, on that basis alleges that floragunn knew that
 9   Elastic had its principal place of business in the Northern District of California.
10          49.      floragunn maintains significant and ongoing commercial ties to the Northern
11   District of California. The industry that provides security features for Elastic Stack is very small,
12   and, Elastic is informed and believes, is composed of at most six companies. Despite the small
13   number of companies providing security features for Elastic Stack, the customer base for Elastic
14   Stack security features is broad. floragunn boasts of a “global customer base,” including “many of
15   the tech giants.” Due to the prominence of the technology industry in the Northern District of
16   California, many of these companies are headquartered in, maintain offices in, or do significant
17   business in the Northern District of California.
18          50.      Further, Elastic is informed and believes, and, on that basis, alleges that, floragunn
19   made commercial use of its infringing Search Guard product by purposefully marketing and
20   licensing that product to customers in the Northern District of California. By way of example,
21   Elastic is informed and believes, and, on that basis, alleges that floragunn licensed its Search
22   Guard software to: (1) PayPal Holdings, Inc., a company that, on information and belief, has its
23   principal place of business in San Jose, California; (2) AppsCode, a company that, on information
24   and belief, has its principal place of business in San Leandro, California, for use in AppsCode’s
25   CubeDB software; (3) NVIDIA, a company that, on information and belief, has its principal place
26   of business in Santa Clara, California; (4) Zuora, a company that, on information and belief, has
27   its principal place of business in San Mateo, California; and (5) OpenTable, Inc., a company that,
28   on information and belief, has its principal place of business in San Francisco, California

                                                     - 14 -                                   COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 15 of 20



 1          51.     Additionally, over a span of several days in March 2019, floragunn actively
 2   promoted Search Guard to California entities and individuals while hosting a booth at a data
 3   security conference at the Moscone Center in San Francisco, California.
 4          52.     floragunn’s marketing and commercial licensing of a directly competing product
 5   that infringes Elastic’s copyright demonstrates an intent knowingly to harm Elasticsearch, Inc. a
 6   company with its principal place of business in Mountain View, California. It further shows that
 7   floragunn directed its infringing activities at the Northern District of California.
 8          53.     floragunn’s infringement of Elastic’s copyright has caused and continues to cause
 9   Elastic injury in the Northern District of California.
10          54.     floragunn is undoubtedly aware that its conduct is inappropriate. On the website
11   for Search Guard, floragunn states that just because “the source code of a piece of software is
12   available for anyone to view and inspect,” that “does not necessarily mean that the product is
13   available at no cost, and it does not mean that it is solely a community product.” floragunn goes
14   on to warn “it is illegal to take our enterprise features into production without purchasing a
15   license. This can lead to serious legal consequences, which can bring more harm and costs to a
16   company . . . .” (emphasis added).
17                                      FIRST CAUSE OF ACTION
18                                         Copyright Infringement
19                                         (17 U.S.C. § 101 et seq.)
20          55.     Elastic incorporates by reference each of the allegations in the preceding
21   paragraphs of this Complaint as if fully set forth here.
22          56.     Before initiating this action, Elastic registered version 6.2.x of X-Pack with the
23   United States Copyright Office on August 14, 2019, under Registration Number TX 8-762-988. A
24   copy of the Certificate of Registration for version 6.2.x is attached as Exhibit E. Elastic further
25   registered on August 14, 2019, versions 1.0.0 and 2.0.0 of Elasticsearch Shield (the predecessor
26   name for X-Pack) and versions 5.0.0, 6.0.0, 6.2.0, and 6.3.0 of X-Pack under Registration
27   Numbers TX 8-762-996, TX 8-762-994, TX 8-762-975, TX 8-762-985, TX 8-762-987, and TX 8-
28

                                                      - 15 -                                  COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 16 of 20



 1   762-991, respectively. Copies of those Certificates of Registration are attached as Exhibits F
 2   through K.
 3           57.     These works contain copyrightable subject matter for which copyright protection
 4   exists under the Copyright Act, 17 U.S.C. § 101, et seq. elasticsearch B.V. is the exclusive owner
 5   of all rights in these copyrighted works. Elasticsearch, Inc., holds the exclusive license from
 6   elasticsearch B.V. to enforce the copyright in and distribute copies of these works in, among other
 7   territories, the United States.
 8           58.     Through the actions described herein, floragunn has infringed and will continue to
 9   infringe Elastic’s copyrights in the X-Pack code by, at least, reproducing, preparing derivative
10   works from, and distributing copies of those copyrighted works.
11           59.     floragunn’s marketing and distribution of infringing Search Guard software causes
12   unnamed third party Search Guard users to incorporate code that infringes Elastic’s copyright in
13   X-Pack. Those third parties therefore necessarily reproduce and use Elastic’s proprietary X-Pack
14   code when they incorporate Search Guard into their adoptions of Elasticsearch, thereby infringing
15   Elastic’s copyrights.
16           60.     floragunn’s infringing conduct alleged herein was and continues to be willful and
17   with full knowledge of Elastic’s rights in the copyrighted works, and that conduct has enabled
18   floragunn to profit illegally from infringement.
19           61.     Elastic is entitled to an injunction restraining floragunn, its officers, agents,
20   employees, assigns, and all persons acting in concert with them from engaging in further
21   infringement of Elastic’s copyrights.
22           62.     Elastic is entitled to recover from floragunn the damages it has sustained and will
23   sustain as a result of floragunn’s wrongful acts as alleged herein. Elastic is further entitled to
24   recover from floragunn the gains, profits, and advantages it has obtained as a result of floragunn’s
25   wrongful acts. The full extent of Elastic’s damages and the gains, profits, and advantages
26   floragunn has obtained by reason of its aforesaid acts of copyright infringement cannot be
27   determined at this time, but will be proven at trial. Further, Elastic is entitled to recover costs and
28   reasonable attorneys’ fees from floragunn as a result of the wrongful acts alleged herein.

                                                      - 16 -                                     COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 17 of 20



 1                                     SECOND CAUSE OF ACTION
 2                                Contributory Copyright Infringement
 3           63.    Elastic incorporates by reference each of the allegations in the preceding
 4   paragraphs of this Complaint as if fully set forth here.
 5           64.    floragunn’s distribution of infringing Search Guard software induces, causes,
 6   encourages, and materially contributes to Search Guard users infringing Elastic’s copyrights in
 7   the X-Pack code by engaging in unauthorized reproduction and distribution of works containing
 8   Elastic’s copyrighted material.
 9           65.    Elastic is informed and believes, and, on that basis, alleges that floragunn derived
10   substantial financial benefit from Search Guard users’ infringement of Elastic’s copyrights in X-
11   Pack.
12           66.    floragunn’s marketing, commercial distribution of, and profit from infringing
13   Search Guard software shows that it knowingly, intentionally, willfully, and purposefully
14   induced, caused, encouraged, and materially contributed to, and continues to knowingly,
15   intentionally, willfully, and purposefully induce, cause, encourage, and materially contributes to,
16   Search Guard users’ infringement of Elastic’s copyrights in X-Pack.
17           67.    floragunn has the ability to prevent Search Guard users from infringing Elastic’s
18   copyrights in the X-Pack code by omitting the infringing code from its Search Guard software
19   product. However, floragunn has not prevented Search Guard users from infringing Elastic’s
20   copyrights in the X-Pack code.
21           68.    floragunn, through its knowing and intentional inducement, causation,
22   encouragement, and material contribution to the infringement of Elastic’s copyrights in the X-
23   Pack code by Search Guard users, is committing and/or is contributorily and vicariously liable for
24   the acts of infringement by Search Guard users. Each act of infringement that floragunn
25   knowingly and intentionally induced, caused, encouraged, and materially contributed to is a
26   separate and distinct act of infringement.
27           69.    Elastic is entitled to an injunction restraining floragunn, its officers, agents,
28   employees, assigns, and all persons acting in concert with them from actions inducing, causing,

                                                     - 17 -                                     COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 18 of 20



 1   encouraging, or materially contributing to Search Guard users’ infringement of Elastic’s
 2   copyrights.
 3          70.      Elastic is entitled to recover from floragunn the damages it has sustained and will
 4   sustain as a result of floragunn’s acts inducing, causing, encouraging, or materially contributing
 5   to Search Guard users’ infringement of Elastic’s copyrights. Elastic is further entitled to recover
 6   from floragunn the gains, profits, and advantages it has obtained as a result of its acts inducing,
 7   causing, encouraging, or materially contributing to Search Guard users’ infringement of Elastic’s
 8   copyrights. The full extent of Elastic’s damages and the gains, profits, and advantages floragunn
 9   has obtained by reason of its aforesaid acts of copyright infringement by Search Guard users
10   cannot be determined at this time but will be proven at trial. Further, Elastic is entitled to recover
11   costs and reasonable attorneys’ fees from floragunn as a result of the acts inducing, causing,
12   encouraging, or materially contributing to Search Guard users’ infringement of Elastic’s
13   copyrights alleged herein.
14

15                                        PRAYER FOR RELIEF
16          Elastic prays for judgment as follows:
17          1.       For permanent injunctive relief, including an order restraining and enjoining
18   floragunn and third parties using Search Guard from further infringement of Elastic’s copyrights,
19   specifically:
20                   a. that floragunn and third parties using Search Guard, as well as any successor
21                      entities, directors and officers, agents, servants, employees, assigns, and all
22                      other persons acting in active concert or privity or in participation with them,
23                      and each of them, be enjoined from continuing to market, offer, sell, dispose
24                      of, license, lease, transfer, display, advertise, reproduce, develop or
25                      manufacture infringing Search Guard software and any works derived or
26                      copied from infringing Search Guard software, or to participate or assist in any
27                      such activity;
28

                                                     - 18 -                                       COMPLAINT
       Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 19 of 20



 1                  b. that floragunn and third parties using Search Guard, as well as any successor
 2                      entities, directors and officers, agents, servants, employees, assigns, and all
 3                      other persons acting in active concert or privity or in participation with them,
 4                      be enjoined from directly or indirectly infringing Elastic’s copyrights in X-
 5                      Pack;
 6                  c. that floragunn and third parties using Search Guard, as well as any successor
 7                      entities, directors and officers, agents, servants, employees, assigns, and all
 8                      other persons acting in active concert or privity or in participation with them,
 9                      be enjoined to return to Elastic any originals, copies, facsimilies, or duplicates
10                      of Search Guard, any works derived or copied from Search Guard in their
11                      possession, custody, or control that are shown to infringe any Elastic
12                      copyright;
13                  d. that floragunn and third parties using Search Guard be enjoined to deliver upon
14                      oath, to be impounded during the pendency of this action, and for destruction
15                      pursuant to judgment herein, all originals, copies, facsimiles, or duplicates of
16                      Search Guard, any works derived or copied from Search Guard in their
17                      possession, custody, or control that are shown to infringe any Elastic
18                      copyright;
19            2.    For compensatory damages against floragunn in an amount to be determined at
20   trial;
21            3.    For floragunn’s profits obtained as a result of its infringing conduct, including but
22   not limited to all profits from sales and other exploitation of Elastic’s copyrighted material and
23   any products, works, or other materials that include, copy, are derived from, or otherwise embody
24   the copyrighted material, or in the Court’s discretion, such amount as the Court finds to be just
25   and proper;
26            4.    For attorneys’ fees and costs of suit incurred herein;
27            5.    For interest, including pre-judgment and post-judgment interest, on the forgoing
28   sums; and

                                                     - 19 -                                   COMPLAINT
     Case 4:19-cv-05553-YGR Document 1 Filed 09/04/19 Page 20 of 20



 1       6.      For any other relief that the Court deems appropriate.
 2                                         JURY DEMAND
 3       Elastic demands a jury trial for all issues so triable.
 4

 5

 6       Dated: September 4, 2019
 7                                                    DAVID R. EBERHART
                                                      JAMES K. ROTHSTEIN
 8                                                    O’MELVENY & MYERS LLP
 9

10                                                    By:          /s/ David R. Eberhart
                                                                        David R. Eberhart
11
                                                      Attorneys for Plaintiffs
12                                                    ELASTICSEARCH, INC. and
                                                      ELASTICSEARCH B.V.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 20 -                                    COMPLAINT
